
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1046
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To modify pay provisions relating to
		  certain senior-level positions in the Federal Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Professional Performance Act of
			 2008.
		2.Pay provisions relating to certain
			 senior-level positions
			(a)Locality paySection 5304 of title 5, United States
			 Code, is amended—
				(1)in subsection (g), by amending paragraph
			 (2) to read as follows:
					
						(2)The applicable maximum under this
				subsection shall be level III of the Executive Schedule for—
							(A)positions under subparagraphs (A) and (B)
				of subsection (h)(1); and
							(B)any positions under subsection (h)(1)(C) as
				the President may determine.
							;
				and
				(2)in subsection (h)—
					(A)in paragraph (1)—
						(i)by striking subparagraph (A);
						(ii)in subparagraph (D)—
							(I)in clause (v), by striking
			 or at the end;
							(II)in clause (vi), by striking the period at
			 the end and inserting ; or; and
							(III)by adding at the end the following:
								
									(vii)a position to which section 5376 applies
				(relating to certain senior-level and scientific and professional
				positions).
									;
				and
							(iii)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (A), (B), and (C), respectively; and
						(B)in paragraph (2)(B)—
						(i)in clause (i)—
							(I)by striking subparagraphs (A)
			 through (C) and inserting subparagraphs (A) and (B);
			 and
							(II)by striking or (vi) and
			 inserting (vi), or (vii); and
							(ii)in clause (ii)—
							(I)by striking paragraph (1)(D)
			 and inserting paragraph (1)(C); and
							(II)by striking or (vi) and
			 inserting (vi), or (vii).
							(b)Access to higher maximum rate of basic
			 paySection 5376(b) of title
			 5, United States Code, is amended—
				(1)in paragraph (1), by striking subparagraph
			 (B) and inserting the following:
					
						(B)subject to paragraph (3), not greater than
				the rate of basic pay payable for level III of the Executive
				Schedule.
						;
				and
				(2)by adding at the end the following:
					
						(3)In the case of an agency which has a
				performance appraisal system which, as designed and applied, is certified under
				section 5307(d) as making meaningful distinctions based on relative
				performance, paragraph (1)(B) shall apply as if the reference to level
				III were a reference to level II.
						(4)No employee may suffer a reduction in pay
				by reason of transfer from an agency with an applicable maximum rate of pay
				prescribed under paragraph (3) to an agency with an applicable maximum rate of
				pay prescribed under paragraph
				(1)(B).
						.
				(c)Authority for employment; appointments;
			 classification standardsTitle 5, United States Code is
			 amended—
				(1)in section 3104(a), in the second sentence,
			 by striking prescribes and inserting prescribes and
			 publishes in such form as the Director may determine;
				(2)in section 3324(a) by striking the
			 Office of Personnel Management and inserting: the Director of
			 the Office of Personnel Management on the basis of qualification standards
			 developed by the agency involved in accordance with criteria specified in
			 regulations prescribed by the Director;
				(3)in section 3325—
					(A)in subsection (a), in the second sentence,
			 by striking or its designee for this purpose and inserting the
			 following: on the basis of standards developed by the agency involved in
			 accordance with criteria specified in regulations prescribed by the Director of
			 the Office of Personnel Management; and
					(B)by adding at the end the following:
						
							(c)The Director of the Office of Personnel
				Management shall prescribe such regulations as may be necessary to carry out
				the purpose of this section.
							;
				and
					(4)in section 5108(a)(2) by inserting
			 published by the Director of the Office of Personnel Management in such
			 form as the Director may determine after and
			 procedures.
				(d)Effective date and application
				(1)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first pay period
			 beginning on or after the 180th day following the date of enactment of this
			 Act.
				(2)No reductions in rates of pay
					(A)In generalThe amendments made by this section may not
			 result, at the time such amendments take effect, in a reduction in the rate of
			 basic pay for an individual holding a position to which section 5376 of title
			 5, United States Code, applies.
					(B)Determination of rate of payFor the purposes of subparagraph (A), the
			 rate of basic pay for an individual described in that subparagraph shall be
			 deemed to be the rate of basic pay set for the individual under section 5376 of
			 title 5, United States Code, plus any applicable locality pay paid to that
			 individual on the day before the effective date under paragraph (1), subject to
			 regulations that the Director of the Office of Personnel Management may
			 prescribe.
					(3)References to maximum ratesExcept as otherwise provided by law, any
			 reference in a provision of law to the maximum rate under section 5376 of title
			 5, United States Code—
					(A)as provided before the effective date of
			 the amendments made by this section, shall be considered a reference to the
			 rate of basic pay for level IV of the Executive Schedule; and
					(B)as provided on or after the effective date
			 of the amendments made by this section, shall be considered a reference
			 to—
						(i)the rate of basic pay for level III of the
			 Executive Schedule; or
						(ii)if the head of the agency responsible for
			 administering the applicable pay system certifies that the employees are
			 covered by a performance appraisal system meeting the certification criteria
			 established by regulation under section 5307(d), level II of the Executive
			 Schedule.
						3.Limitations on certain payments
			(a)In generalSection 5307(d) of title 5, United States
			 Code, is amended—
				(1)in paragraph (2), by striking all after
			 purposes of and inserting: applying the limitation in the
			 calendar year involved, has a performance appraisal system certified under this
			 subsection as making, in its design and application, meaningful distinctions
			 based on relative performance.; and
				(2)in paragraph (3)(B)—
					(A)by striking all beginning with
			 An through 2 calendar years and inserting
			 The certification of an agency performance appraisal system under this
			 subsection shall be for a period not to exceed 24 months beginning on the date
			 of certification, unless extended by the Director of the Office of Personnel
			 Management for up to 6 additional months; and
					(B)by striking , for purposes of either
			 or both of those years,.
					(b)Extension of certification
				(1)Extension to 2009
					(A)In generalFor any certification of a performance
			 appraisal system under section 5307(d) of title 5, United States Code, in
			 effect on the date of enactment of this Act and scheduled to expire at the end
			 of calendar year 2008, the Director of the Office of Personnel Management may
			 provide that such a certification shall be extended without requiring
			 additional justification by the agency.
					(B)LimitationThe expiration of any extension under this
			 paragraph shall be not later than the later of—
						(i)June 30, 2009; or
						(ii)the first anniversary of the date of the
			 certification.
						(2)Extension to 2010
					(A)In generalFor any certification of a performance
			 appraisal system under section 5307(d) of title 5, United States Code, in
			 effect on the date of enactment and scheduled to expire at the end of calendar
			 year 2009, the Director of the Office of Personnel Management may provide that
			 such a certification shall be extended without requiring additional
			 justification by the agency.
					(B)LimitationThe expiration of any extension under this
			 paragraph shall be not later than the later of—
						(i)June 30, 2010; or
						(ii)the second anniversary of the date of the
			 certification.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
